Citation Nr: 1634213	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-22 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Evaluation of corns, right foot, currently rated as 10 percent disabling.
 
2. Evaluation of corns, left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur and Atlanta, Georgia.  In the July 2007 rating decision, the RO denied entitlement to service connection.  In the October 2009 rating decision, service connection for corns on the feet was granted with a non-compensable rating.  In a May 2010 rating decision, the RO granted separate 10 percent disability ratings for each foot, effective March 7, 2006 the date of the claim. 

The Veteran was scheduled to testify at a travel board hearing in May 2015.  However, she did not show up and has not provided a reason as to her failure to appear.  Therefore, the hearing request is considered withdrawn.

In September 2015, the Board remanded the issues for further development.  As will be explained below, further development remains necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the appeal period the Veteran has been afforded a single VA examination in October 2009.  In an April 2010 statement, she asserted her disability had worsened and thus the Board in September 2015 remanded the issues in part for the Veteran to be afforded a contemporaneous VA examination to determine the current level of severity of her bilateral foot disability.  In February 2016 the Veteran failed to report for her scheduled VA examination.  A March 2016 Report of General Information shows that a VA representative called the Veteran to determine why she did not report for her VA examination.  Her daughter informed the representative that the Veteran was in the hospital with a broken hip.  An April 2016 Report of General Information shows that the Veteran's daughter reported that the Veteran was still in the hospital.   Thus, the Veteran has demonstrated good cause for not attending the VA examination scheduled in February 2016 and a remand is necessary for another examination to be scheduled.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file to include VA treatment records from December 2015 to the present.  

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity and manifestations of her service-connected corns on her feet.  The examiner should fully describe any impairment of function resulting from the disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran.  All findings should be reported in detail.  The examiner is asked to specifically address the following:

a.) Scarring associated with the service-connected corns of the toes to include the severity of each scar, the size of each scar, whether it is deep, superficial, linear, nonlinear, unstable, painful, and any other disabling effects.  

b.) The severity of the service connected corns of the right foot and left foot and whether any functional impairment is slight, moderate, moderately severe, or severe.

3. If the benefits sought on appeal are not fully granted, the AOJ must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

